Citation Nr: 0401183	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an effective date earlier than July 8, 2002, 
for the grant of service connection for schizophrenia based 
on clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from November 1964 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  By a decision dated September 21, 1995, the Board found 
that new and material evidence had not been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

2.  The veteran has not filed a motion for revision of the 
September 21, 1995, Board decision based on clear and 
unmistakable error (CUE).


CONCLUSION OF LAW

Because the requirements for a motion for revision of a prior 
Board decision based on CUE have not been met, the motion 
must be dismissed without prejudice to refiling.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  

Since clear and unmistakable error claims must be determined 
on the basis of the evidence of record at the time of the 
decision that was the product of the alleged CUE, there can 
be no additional information or evidence that would aid the 
veteran in substantiating his claim.  Thus, the provisions of 
the VCAA are not applicable to CUE claims.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003); see also 
Parker v. Principi, 15 Vet. App. 407 (2002) (for RO 
decisions); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (for Board decisions).

On October 21, 1981, the veteran applied for service 
connection for an acquired psychiatric disorder.  Rating 
decisions dated May 6, 1982, and February 4, 1983 denied his 
claim.  

On April 4, 1990, the veteran again requested service 
connection for an acquired psychiatric disorder.  A September 
10, 1990, rating decision again denied his claim.  

On March 19, 1993, the veteran again requested service 
connection for an acquired psychiatric disorder.  And an 
April 15, 1993, rating decision found that new and material 
evidence had not been submitted to reopen this claim.  On 
appeal, a September 21, 1995, Board decision also found that 
new and material evidence had not been submitted to reopen 
this claim.  A motion for reconsideration of the Board's 
decision was denied in February 1996.  

On May 5, 1998, the veteran requested service connection for 
schizophrenia.  And an October 28, 1998, rating decision 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for an 
acquired psychiatric disorder.  A VA examination was 
conducted in January 1999.  The examiner stated the veteran 
had been suffering from schizophrenia since service.  
Subsequently, an August 11, 1999, rating decision granted 
service connection for schizophrenia and assigned a 70 
percent rating effective from May 5, 1998, the date of 
receipt of the veteran's most recent claim.  A March 13, 
2000, rating decision also granted a total disability rating 
due to individual unemployability (TDIU), with the same 
effective date of May 5, 1998.

In July 2002, the veteran requested an earlier effective date 
of October 21, 1981, the original date he applied for the 
benefit.  He and his representative contend that service 
connection for his schizophrenia should be granted from that 
earlier date since it is the date of his original claim.  
They argue that all rating decisions, the original May 6, 
1982 decision, as well as the February 4, 1983, September 10, 
1990, and April 15, 1993, rating decisions denying service 
connection for schizophrenia were clearly and unmistakably 
erroneous.  The veteran notes that he was afforded a VA 
compensation and pension examination in January 1999 and that 
examiner opined that the schizophrenia began in service.  The 
veteran also argues that, if he had received a VA 
compensation and pension examination at the time 
of his original claim in 1981, he would have been granted 
service connection.  He further claims that the RO's failure 
to obtain that VA examination at that time constitutes CUE.

An RO is unable to issue a decision as to whether a Board 
decision may be revised on the basis of CUE.  This is a 
matter which receives initial consideration at the Board.  38 
U.S.C.A. § 7111 (West 2002).  As the prior RO rating 
decisions in question considered the same issue that was 
addressed by the September 21, 1995, Board decision, those 
prior rating decisions were "subsumed" by the 
September 21, 1995, Board decision.  And as a consequence, 
any claim of CUE must be directed at the September 21, 1995, 
Board decision, and not the prior RO rating decisions.  See 
Donovan v. West, 158 F.3d 1377 (Fed.Cir. 1998); Dittrich v. 
West, 163 F.3d 1349 (Fed.Cir. 1998).

A motion for revision of a prior Board decision based on CUE 
must meet certain requirements to qualify for review by the 
Board.  38 C.F.R. § 20.1404(a) requires that the motion must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number, and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Additional information concerning 
the revision of Board decisions on the basis of CUE may be 
found at 38 C.F.R. §§ 20.1400 to 20.1411 (West 2002).

A review of the record in this case shows that neither the 
veteran nor his representative has submitted any written 
communication containing the necessary information to qualify 
as a motion for revision of the prior Board decision under 
the provisions of 38 C.F.R. § 20.1404(a).  In particular, at 
no time has the veteran mentioned the September 21, 1995, 
Board decision in any of his communications.  In the 
September 2003 informal hearing presentation, the veteran's 
representative only mentioned that the case previously had 
been before the Board.  Therefore, this matter is not for 
consideration by the Board.  If the veteran indeed wishes to 
pursue this matter further, he is invited to submit a motion 
containing the necessary information to the Board, not the 
RO.

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements for 
the revision of the September 21, 1995, Board decision on 
grounds of CUE.  See 38 C.F.R. § 20.14004(a).  Accordingly, 
the motion to revise the September 21, 1995, decision must be 
dismissed without prejudice to refiling.


ORDER

The motion for revision of the September 21, 1995, Board 
decision is dismissed without prejudice to refiling.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



